DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,115,290. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,777,172. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,738,800. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,090,787. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,640,664. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,656,477. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,653. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,109,125. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,118,075. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loccufler et al. (# US 2010/0313782) in view of Fukumoto et al. (# US 2009/0280302) and Oyanagi et al. (# US 2009/0303304).
Loccufler et al. discloses:
1. A photocurable ink composition for ink jet recording (see Abstract; [0041]), comprising: 
polymerizable compounds (see Abstract; [0055]-[0079]); 
a photopolymerization initiator ([0080]-[0112]); and 
a colorant ([0113]-[0132]), 
wherein the polymerizable compounds include polyfunctional (meth)acrylate (trifunctional acrylates, tetrafunctional acrylates, pentafunctional acrylates and hexafunctional acrylates; [0041]), 
wherein the photopolymerization initiator contains 15% by mass or less of an acylphosphine oxide compound relative to the total mass of the ink composition (0.3 to 15%; [0084]-[0085]). 
2. The photocurable ink composition for ink jet recording according to claim 1, wherein the photopolymerization initiator contains 7 or more of an acylphosphine oxide compound relative to the total mass of the ink composition (0.3 to 15%; [0084]-[0085]). 
5. The photocurable ink composition for ink jet recording according to claim 1, wherein the ink composition is cured by irradiation with ultraviolet light with an emission peak wavelength in a range of 350 to 420 nm (300 to 400 nm; [0239]-[0245]).
Loccufler et al. explicitly did not discloses:
1. A photocurable ink composition for ink jet recording comprising: the polymerizable compounds include a vinyl ether group-containing (meth)acrylate represented by general formula (I): CH2=CR1--COOR2--O—CH=CH--R3 (I) (wherein R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms, and R3 is a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms) and phenoxyethyl (meth)acrylate; wherein the content of the phenoxyethyl (meth)acrylate is 9 to 60% by mass relative to the total mass of the ink composition.
3. The photocurable ink composition for ink jet recording according to claim 1, wherein the vinyl ether group-containing (meth)acrylate is 2-(vinyloxyethoxy)ethyl (meth)acrylate. 
4. The photocurable ink composition for ink jet recording according to claim 1, wherein the content of the vinyl ether group-containing (meth)acrylate is 10 to 60% by mass relative to the total mass of the ink composition. 
5. The photocurable ink composition for ink jet recording according to claim 1, wherein the ink composition is cured by irradiation with ultraviolet light with an irradiation energy of 300 mJ/cm2 or less.
Fukumoto et al. teaches that to have the ink composition with excellent storage stability ([0045]):
1. A photocurable ink composition for ink jet recording comprising: the polymerizable compounds include a vinyl ether group-containing (meth)acrylate represented by general formula (I): CH2=CR1--COOR2--O—CH=CH--R3 (I) (wherein R1 is a hydrogen atom or a methyl group, R2 is a divalent organic residue having 2 to 20 carbon atoms, and R3 is a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms) ([0021]; [0046]).
3. The photocurable ink composition for ink jet recording according to claim 1, wherein the vinyl ether group-containing (meth)acrylate is 2-(vinyloxyethoxy)ethyl (meth)acrylate ([0051]). 
4. The photocurable ink composition for ink jet recording according to claim 1, wherein the content of the vinyl ether group-containing (meth)acrylate is 10 to 60% by mass relative to the total mass of the ink composition (30 to 80%; [0054]). 
5. The photocurable ink composition for ink jet recording according to claim 1, wherein the ink composition is cured by irradiation with ultraviolet light with an irradiation energy of 300 mJ/cm2 or less (10 to 10,000 mJ/cm2; [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the photocurable ink of Loccufler et al. by the aforementioned teaching of Fukumoto et al. in order to have the ink composition with excellent storage stability ([0045]).

Oyanagi et al. teaches that to provide durable printed image with good color characteristics;
1. The photocurable ink comprises phenoxyethyl (meth)acrylate ([0024]), wherein the content of the phenoxyethyl (meth)acrylate is 9 to 60% by mass relative to the total mass of the ink composition (50 to 95%; [0093]; [0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ink composition of Loccufler et al. by the aforementioned teaching of Oyanagi et al. in order to have the printed image with good color characteristics, which gives high quality printed image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yamada et al. (# US 2004/0024091) discloses an ultraviolet-curable white ink composition for ink jet recording is provided which has good dispersibility and good redispersibility and has excellent ejection stability, and provides excellent visibility of printed matter having a base material which forms a black or dark background. In an ultraviolet-curable ink composition for ink jet recording comprising titanium oxide, a polymeric dispersant having a basic functional group, a photopolymerizable compound and a photopolymerization initiator, the titanium oxide is surface-treated with silica and alumina and the weight of the silica, which coexists with the titanium oxide, is larger than that of the alumina (see Abstract).
(2) Furukawa (# US 2009/0085999) discloses the coater includes a liquid holding vessel holding a functional liquid, a coating roll having a surface, a part of which is immersed in the functional liquid in the liquid holding vessel, the coating roll having recesses for retaining the functional liquid, a coating roll rotating device rotating the coating roll, a liquid flow generator which flows a region of the functional liquid held in the liquid holding vessel where the functional liquid contacts the coating roll, in a direction opposite to a rotational direction of a portion of the coating roll which is immersed in the functional liquid within the liquid holding vessel, and a transport device transporting an object coated with the functional liquid upon contact with the coating roll. The coater is capable of uniformly coating a highly viscous functional liquid at a high speed (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853